Wilson, P. J.
The. proceedings and judgment of the district court brought up for review by this case,. No. 2142 on our docket, are identical with those brought up on appeal in No. 2141, entitled D. Sullivan and Company v. The German National Bank of Denver, Joshua H. Wilbraham and others, and which we have just decided. There was but one suit in the district court, and in the two appllate proceedings here pending the pleadings, record and evidence are the same. D. Sullivan & Company, who were plaintiffs in the trial court and against whom judgment was rendered, brought the case here on appeal. The German National Bank of Denver, which was one of the defendants in the district court and against whom judgment was also rendered in favor of its codefendant Wilbraham, brought the case here on error.
Our determination of the appeal is decisive of this-case. Por the reasons there given in our opinion, the judgment herein will be reversed.

Reversed.